On January 2, 1997, it was the judgment of this Court that the defendant be incarcerated at the Montana State Prison for the offense of Four Counts of Felony Theft by Deception for a term of forty (40) years (ten (10) years on each count, to be served consecutive.) Should the defendant be allowed parole, he must immediately resume his restitution payments as a condition of his release from custody. Of this period of incarceration, thirty (30) years are suspended, subject to the conditions imposed by this Court’s Judgment of April 4, 1996. The defendant must also reimburse the State of Montana for $742.20 in extradition costs. The defendant is to be given credit for twenty-two (22) days served in the Flathead County Detention Center pending final disposition in this matter. Given the amount of restitution still to be paid in this matter, the defendant is not to be given credit for time otherwise served on probation.
On February 20,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*20DATED this 4th day of March, 1997.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 20th day of February, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. ffm. Neis Swandal and Member, Hon. Richard G. Phillips.
The Sentence Review Board wishes to thank Anthony Michael Sereduck for representing himself in this matter.